In re Anderson, Allen; — Plaintiff; Applying For Supervisory and/or Remedial *724Writs, Parish of Orleans, Criminal District Court Div. C, No. 233-762.
The application is transferred to the district court with instructions to the district judge to act on relator’s motion to vacate illegal sentence and set aside illegal guilty plea filed via certified mail receipt on December 11, 2008. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.